Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claim 1-20 have been submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No 9026559.Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-2, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9  of  U.S. Patent No 8997124.Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim objection

Claim 4 is objected to because the clause “selecting a storage node in the plurality of storage nodes and that does not already store the data instance to store an additional copy of the data instance” is reciting a misplace/addition “and”. Examiner is suggesting the clause to be rewritten as “selecting a storage node in the plurality of storage nodes that does not already store the data instance to store an additional copy of the data instance”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 20 refer to a device/storage medium.  Paragraph [0031] of this instant published specification, has provided evidence that the claimed storage is a software per se, wherein a series of modules are to be executed. The claims do not define structural and functional descriptive material used in interrelationship between the computer software and the hardware like a memory or processor.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sen et al (hereinafter Sen) US Publication No 20070220320 in view of Tabbara et al (hereinafter Tabbara) US Publication No 20100020718.

As per claim 1, Sen teaches:
A method comprising: 
sending a storage query to a plurality of storage nodes of a data storage system, the storage query including a data  of a data instance and an inquiry as to which of the storage nodes can store the data instance; 

receiving, in response to the storage query, a plurality of responses from a subset of storage nodes included in the plurality of storage nodes and that have at least a predetermined minimum amount of free storage space, the responses including information about each of the storage nodes included in the subset;
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051], wherein storage nodes with appropriate and available storage volume space (fee storage space) are identified)
 selecting, based on the information included in the responses, multiple storage nodes included in the subset; 
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051])
and sending the data instance and the data to the selected storage nodes for storage by the selected storage nodes. (Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051])
Sen does not explicitly teach query including a data identifier of a data instance and an inquiry as to which of the storage nodes can store the data instance, however in analogous art of data management, Tabbara teaches:
query including a data identifier of a data instance and an inquiry as to which of the storage nodes can store the data instance; 
(Paragraphs [0062] and [0070])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Tabbara by incorporating the teaching of Tabbara into the method of Sen. One having ordinary skill in the art would have found it motivated to use the content management of Tabbara into the system of Sen for the purpose of managing specific data.

 	The method of claim 1, wherein the data instance is computer-readable data. (Paragraphs [0008], [0018]-[0019])(Sen) 

As per claim 6, Sen and Tabbara teach: 	The method of claim 1, wherein the information comprises geographic data that identifies a geographic position of each of the storage nodes included in the subset. (Paragraphs [0008], [0018], [0029] and [0049])(Sen)

As per claim 7, Sen and Tabbara teach: 	The method of claim 6, wherein the selecting of the multiple storage nodes comprises selecting storage nodes that have a minimum geographic diversity based on the geographic data for inclusion in the multiple storage nodes. (Paragraphs [0008], [0018], [0029] and [0049], wherein the geographical proximity is the geographic diversity)(Sen)

As per claim 8, Sen and Tabbara teach: 	The method of claim 1, wherein the information comprises information representative of at least one of free storage space, system age, and current load for each of the storage nodes included in the subset. 
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051], wherein storage nodes with appropriate and available storage volume space (fee storage space) are identified)(Sen)
As per claim 9, Sen and Tabbara teach: 	The method of claim 1, wherein the multiple storage nodes comprises at least three storage nodes. 


 Claim 20 is storage medium claim corresponding to method claim 1 and it is rejected under the same rational as claim 1.

Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sen and Tabbara in view of Robert Cochran (hereinafter Cochran) US Publication No 20050198032.

As per claim 2, Sen and Tabbara do not explicitly teach receiving acknowledgement information from each storage node included in the selected storage nodes that successfully carries out a write operation with respect to the data instance, however in analogous art of data management, Cochran teaches:
receiving acknowledgement information from each storage node included in the selected storage nodes that successfully carries out a write operation with respect to the data instance; 
(Abstract and paragraphs [0052], [0056], [0061], [0063] and [0073]-[0074])
and sending, to the selected storage nodes and based on the received acknowledgement information, a list identifying a storage node included in the selected storage nodes and that did not successfully carry out the write operation with respect to the data instance. (Abstract and paragraphs [0052], [0056], [0061], [0063] and [0073]-[0074])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Tabbara and Cochran by incorporating the teaching of Cochran into the method of Sen and Tabbara. One having ordinary skill in the art would have found it motivated to use the content management of Cochran into the system of Sen and Tabbara for the purpose of ensuring data consistency/integrity.

The method of claim 2, wherein the list is configured to cause a particular storage node in the selected storage nodes to initiate a data replication procedure for the data instance. 
(Paragraphs [0005], [0053], [0056] and [0065])(Cochran)
As per claim 4, Sen and Tabbara and Cochran teach:The method of claim 3, further comprising the particular storage node performing the data replication procedure for the data instance by: 
sending an additional storage query to the plurality of storage nodes requesting identification of data storage nodes that store the data instance; 
(Paragraphs [0070]-[0072] and [0077])( Tabbara) and (Paragraphs [0055] and [0072])(Sen)
receiving one or more responses to the additional storage query from one or more other storage nodes included in the plurality of storage nodes and that store the data instance; 
(Paragraphs [0070]-[0072] and [0077])( Tabbara) and (Paragraphs [0055] and [0072])(Sen)
and selecting a storage node in the plurality of storage nodes and that does not already store the data instance to store an additional copy of the data instance. 
(Paragraphs [0005], [0053], [0056] and [0065], wherein write failure incorporate data not stored at storage node)( Cochran)

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sen and Tabbara in view of Robert Morris (hereinafter Morris) US Publication No 20100010975.
As per claim 10, Sen and Tabbara and Cochran do not explicitly teach sending a multicast storage query to a multicast address, however in analogous art of content management, Morris teaches: 	sending of the storage query comprises sending a multicast storage query to a multicast address. 

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Tabbara and Morris by incorporating the teaching of Morris into the method of Sen and Tabbara. One having ordinary skill in the art would have found it motivated to use the content management of Morris into the system of Sen and Tabbara for the purpose of identifying storage nodes matching target criteria.
As per claim 11, Sen and Tabbara and Cochran do not explicitly teach receiving of the plurality of responses comprises receiving a unicast transmission from each storage node included in the subset of storage nodes, however in analogous art of content management, Morris teaches: 	receiving of the plurality of responses comprises receiving a unicast transmission from each storage node included in the subset of storage nodes. (Paragraphs [0025], [0081] and [0083])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Tabbara and Morris by incorporating the teaching of Morris into the method of Sen and Tabbara. One having ordinary skill in the art would have found it motivated to use the content management of Morris into the system of Sen and Tabbara for the purpose of identifying storage nodes matching target criteria.

Claims 12-14 AND 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sen and Tabbara in view of Ransil et al (hereinafter Ransil) US Patent No 7685109.

As per claim 12, Sen and Tabbara do not explicitly teach and the sending of the data instance and the data identifier are performed by an application programming interface (API), however in analogous art of content management, Ransil teaches:sending of the storage query, the receiving of the plurality of responses, the selecting of the multiple storage nodes, and the sending of the data instance and the data identifier are performed by an application programming interface (API). 
(Column 24, lines 44-59 and Column 25, lines 28-32 and column 39, lines 31-38)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Tabbara and Ransil by incorporating the teaching of Ransil into the method of Sen and Tabbara. One having ordinary skill in the art would have found it motivated to use the content management of Ransil into the system of Sen and Tabbara for the purpose of leveraging date service to search data.
As per claim 13, Sen and Tabbara and Ransil teach: 	The method of claim 12, wherein the API is executed by a device configured to communicate with the data storage system by way of a network.
(Column 24, lines 44-59 and Column 25, lines 28-32 and column 39, lines 31-38)( Ransil)
 As per claim 14, Sen and Tabbara and Ransil teach: 	The method of claim 12, wherein the API is executed by a storage node included in the data storage system. 
(Column 24, lines 44-59 and Column 25, lines 28-32 and column 39, lines 31-38)( Ransil)

As per claim 15, Sen teaches:A device configured to execute an application programming interface (API) to: 
send a storage query to a plurality of storage nodes of a data storage system, the storage query including a data  of a data instance and an inquiry as to which of the storage nodes can store the data instance; 

 	receive, in response to the storage query, a plurality of responses from a subset of storage nodes included in the plurality of storage nodes and that have at least a predetermined minimum amount of free storage space, the responses including information about each of the storage nodes included in the subset; 
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051], wherein storage nodes with appropriate and available storage volume space (fee storage space) are identified)
 	select, based on the information included in the responses, multiple storage nodes included in the subset; 
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051])
and send the data instance and the data to the selected storage nodes for storage by the selected storage nodes. (Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051])
Sen does not explicitly teach query including a data identifier of a data instance and an inquiry as to which of the storage nodes can store the data instance, however in analogous art of data management, Tabbara teaches:
query including a data identifier of a data instance and an inquiry as to which of the storage nodes can store the data instance; 
(Paragraphs [0062] and [0070])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Tabbara by incorporating the teaching of Tabbara into the method of Sen. One having ordinary skill in the art would have found it motivated to use the content management of Tabbara into the system of Sen for the purpose of managing specific data.
Sen and Tabbara do not explicitly teach execute an application programming interface (API) to query to a plurality of storage nodes of a data storage system, however in analogous art of content  	execute an application programming interface (API) to query to a plurality of storage nodes of a data storage system 
(Column 24, lines 44-59 and Column 25, lines 28-32 and column 39, lines 31-38)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Tabbara and Ransil by incorporating the teaching of Ransil into the method of Sen and Tabbara. One having ordinary skill in the art would have found it motivated to use the content management of Ransil into the system of Sen and Tabbara for the purpose of leveraging date service to search data.

As per claim 16, Sen and Tabbara and Ransil teach: 	The device of claim 15, wherein the device is implemented by a server configured to communicate with the data storage system by way of a network.
(Column 24, lines 44-59 and Column 25, lines 28-32 and column 39, lines 31-38)( Ransil)
 As per claim 17, Sen and Tabbara and Ransil teach: The device of claim 15, wherein the device is implemented by a storage node within the data storage system. (Paragraphs [0008], [0018], [0029] and [0049])(Sen)

Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sen and Tabbara and Ransil in view of Robert Cochran (hereinafter Cochran) US Publication No 20050198032.

As per claim 18, Sen and Tabbara and Ransil do not explicitly teach receiving acknowledgement information from each storage node included in the selected storage nodes that successfully carries out a 
receive acknowledgement information from each storage node included in the selected storage nodes that successfully carries out a write operation with respect to the data instance; 
 (Abstract and paragraphs [0052], [0056], [0061], [0063] and [0073]-[0074])
and send, to the selected storage nodes and based on the received acknowledgement information, a list identifying any storage node that did not successfully carry out the write operation with respect to the data instance.(Abstract and paragraphs [0052], [0056], [0061], [0063] and [0073]-[0074])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Tabbara and Cochran by incorporating the teaching of Cochran into the method of Sen and Tabbara. One having ordinary skill in the art would have found it motivated to use the content management of Cochran into the system of Sen and Tabbara for the purpose of ensuring data consistency/integrity.

As per claim 19, Sen and Tabbara and Ransil and Cochran teach: 	The device of claim 18, wherein the list is configured to cause at least one of the selected storage nodes to initiate a data replication procedure for the data instance. (Paragraphs [0005], [0053], [0056] and [0065])(Cochran)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/27/2021